Hill, C. J.
This was a foreclosure of a laborer’s lien claimed under section 2792 of the Civil Code of 1895, now section 3334 of the Civil Code of 1910; and, the evidence of the alleged “laborer” clearly showing that he was not a “laborer,” in the sense in which that word is used in the statute, there was no error in sustaining the certiorari and in entering final judgment against him. The case is fully controlled by the decision in Howell v. Atkinson, 3 Ga. App. 58 (59 S. E. 316). Judgment affirmed.